Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/06/2022 with respect to claims 1-12 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.
However, for clarity of the record, it is noted that the applicant argues that Daliba fails to disclose, “dividing the total duration of the currently played video by a number of division parts to obtain the target duration, wherein the number of division parts is calculated or queried according to the size of the screen,” and further argues that, “Daliba is totally silent about the specific calculating manner for the rate or the granularity of the progress bar.”
The examiner maintains that Daliba does disclose, in par. [0054], determining progress bar characteristics including a length of the progress bar, which may be based on a screen size of the remote device, and a granularity of the progress bar, such as a number of discrete positions for the current-playing-position marker on the progress bar, wherein the granularity may be based on the length of the progress bar. Additionally, the granularity is representative of the target duration, e.g. more granularity would correspond to more intervals with shorter target durations. Also, because the length of the progress bar is based on the screen size, and the granularity may be based on the length of the progress bar, then therefore the granularity is also based on the screen size.
However, examiner does agree that Daliba is silent with regard to the specific calculating manner for the granularity. Therefore the rejection is changed to a 103 obvious rejection based on Daliba in view of Raikar et al. Raikar discloses a specific motivation for adjusting the granularity or rate of the progress bar (e.g. par. [0012]: “A smaller number of thumbnails may be sufficient due to the size of the scrub bar (due to the size of the display) and the inability to do highly precise movements with a finger on a small scrub bar”). Therefore the specific method of calculating as claimed is rejected as obvious in view of the combination of Daliba and Raikar as explained in more depth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Daliba et al. (US 20160365126 A1), hereinafter ‘Daliba’ (cited in the IDS filed 5/26/2022) in view of Raikar et al. (US 20200037020 A1), hereinafter ‘Raikar.’

Regarding claim 1, Daliba discloses a method for displaying a video playback page, comprising:
displaying the video playback page, wherein the video playback page comprises a video playback view and a progress adjustment control for adjusting video playback progress (Daliba: para [0082]: FIG. 7 shows a use case example of a mobile device displaying the real-time content and the progress bar); and; and 
updating a progress displayed in the progress adjustment control based on a playback progress of a currently played video in the video playback view at intervals of a target duration, wherein the target duration is determined based on a size of a screen of a video playback device and a total duration of the currently played video (Daliba: para [0054]-[0057], steps 504-508 of fig. 5: progress bar characteristics … include a length of the progress bar, which may be based on a screen size of the remote device, orientation of the remote device, or the like; a granularity of the progress bar, such as a number of discrete positions for the current-playing-position marker on the progress bar; or the like … the granularity of the progress bar may change based on the content duration and the length of the progress bar. Therefore the granularity is representative of the target duration, e.g. more granularity would correspond to intervals with shorter target durations. Because the length of the progress bar is based on the screen size, and the granularity may be based on the length of the progress bar, then therefore the granularity is also based on the screen size);
wherein the target duration is obtained by performing a calculating step, and the calculating step comprises: 
obtaining the total duration of the currently played video (as discussed above, Daliba: [0054]-[0057] discloses calculating the granularity based in part on the duration of the video file).
dividing the total duration of the currently played video by a number of division parts to obtain the target duration (par. [0054]: progress bar characteristics include “a number of discrete positions for the current-playing-position marker on the progress bar”. Note, therefore the content duration is divided to obtain portions of a target duration).
Although Daliba teaches, as mentioned above in par. [0054], wherein the length of the progress bar is based on the screen size, and the granularity may be based on the length of the progress bar, Daliba fails to explicitly teach specifics of the calculating step, therefore Daliba fails to explicitly disclose:
wherein the number of division parts is calculated or queried according to the size of the screen.  
However, in analogous art, Raikar discloses wherein the number of division parts is calculated or queried according to the size of the screen (par. [0012]: “the thumbnail interval may be adjusted based on the type of display that will be used to output the content for presentation. For example, on a small display, having fewer thumbnails (which may be created using a lower resolution) may be sufficient for navigation. A smaller number of thumbnails may be sufficient due to the size of the scrub bar (due to the size of the display) and the inability to do highly precise movements with a finger on a small scrub bar. Therefore, the size and/or resolution of a display that will be used for output may be taken into account to determine the amount of time and/or resolution for thumbnails.”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Daliba in view of the above teachings of Raikar to adjust the target duration based on screen size because, for example, “A smaller number of thumbnails may be sufficient due to the size of the scrub bar (due to the size of the display) and the inability to do highly precise movements with a finger on a small scrub bar” (Raikar, par. [0012]).

Regarding claim 2, Daliba in view of Raikar discloses the method according to claim 1, wherein, before the dividing the total duration of the currently played video by the number of division parts to obtain the target duration, the calculating step further comprises: 
determining a display direction of the currently played video; and determining the size of the screen of the video playback device based on the display direction (Daliba, par. [0054], [0074]: the characteristics of the progress bar may change as a user is viewing the content. For example, the user may change the orientation of the remote device from a landscape view to a portrait view).  

Regarding claims 5-6, the electronic device is rejected along the same rationale as the method of claims 1-2, respectively, because Daliba further teaches an electronic device, comprising: one or more processors; and a storage apparatus having one or more programs stored thereon (para [0089]-[0090] and fig. 8: CPU 814, memory 802 storing computer-readable instructions) for performing the corresponding method.

Regarding claims 9-10, the non-transitory computer-readable medium is rejected along the same rationale as the method of claims 1-2, respectively, because Daliba further teaches a non-transitory computer-readable medium having a computer program stored thereon (para [0089]-[0090] and fig. 8: memory 802 storing computer-readable instructions) for performing the corresponding method.

Claims 3, 7 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Daliba in view of Raikar, further in view of Beaty et al. (US 20190268631 A1), hereinafter ‘Beaty’.

Regarding claim 3, Daliba in view of Raikar discloses the method according to claim 2, including determining the size of the screen of the video playback device based on the display direction, but fails to explicitly disclose wherein the calculating step further comprises: 
determining a display proportion of the video playback view in the screen; and 
the dividing the total duration of the currently played video by the number of division parts comprises: 
determining an equivalent length of the screen according to the display proportion; and 
obtaining the number of division parts by calculating or querying a corresponding correspondence table according to the equivalent length of the screen.
However, in analogous art, Beaty discloses a step of determining a display proportion of the video playback view in the screen and dynamically updating a width/length of the progress bar/user interface element 451 based on when the user changes the browser window size, the size of video player 111a, or enters full screen mode (para [0037], fig. 4E).
Therefore, the combination of Daliba, Raikar and Beaty discloses:
determining a display proportion of the video playback view in the screen (Beaty, par [0037]); and 
the dividing the total duration of the currently played video by the number of division  (Daliba, par. [0054]: progress bar characteristics include a number of discrete positions for the current-playing-position marker on the progress bar) parts comprises: 
determining an equivalent length of the screen according to the display proportion (Beaty, par. [0037]); and 
obtaining the number of division parts by calculating or querying a corresponding correspondence table according to the equivalent length of the screen (Raikar, par. [0012]: “the thumbnail interval may be adjusted based on the type of display that will be used to output the content for presentation. For example, on a small display, having fewer thumbnails (which may be created using a lower resolution) may be sufficient for navigation. A smaller number of thumbnails may be sufficient due to the size of the scrub bar (due to the size of the display) and the inability to do highly precise movements with a finger on a small scrub bar. Therefore, the size and/or resolution of a display that will be used for output may be taken into account to determine the amount of time and/or resolution for thumbnails.” Therefore Raikar discloses calculating or determining the number of division parts according to a screen dimension)
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Daliba in view of the above teachings of Raikar to adjust the target duration based on screen size because, for example, “A smaller number of thumbnails may be sufficient due to the size of the scrub bar (due to the size of the display) and the inability to do highly precise movements with a finger on a small scrub bar” (Raikar, par. [0012]), and to further modify the progress bar characteristics of Daliba and Raikar in view of the above teachings of Beaty to account for the proportion of the screen utilized, e.g. partial or full screen.

Regarding claim 7, the electronic device is rejected along the same rationale as the method of claim 3.

Regarding claim 11, the non-transitory computer-readable medium is rejected along the same rationale as the method of claim 3.

Claims 4, 8 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Daliba in view of Raikar, further in view of Li et al. (US 20180121079 A1), hereinafter ‘Li’.

Regarding claim 4, Daliba in view of Raikar discloses the method according to claim 2, including determining the size of the screen of the video playback device based on the display direction, but fails to explicitly disclose wherein the calculating step further comprises: 
receiving a progress updating mode entered by a user; and 
the dividing the total duration of the currently played video by the number of division parts to obtain the target duration comprises: 
determining a candidate target duration based on the size of the screen and the total duration of the currently played video; and 
adjusting the candidate target duration based on the progress updating mode to obtain the target duration.  
However, in analogous art, Li discloses a user selectable fine adjustment mode (par. [0015]: In the fine adjustment mode, the progress bar is split according to a finer granularity. For example, in a normal adjustment mode, an adjustment granularity is per 5 seconds, and in the fine adjustment mode, an adjustment granularity is per 1 second).
Therefore, the combination of Daliba, Raikar and Li discloses:
receiving a progress updating mode entered by a user (Li, par. [0015]); and 
the dividing the total duration of the currently played video by the number of division parts to obtain the target duration (Daliba, par. [0054]: progress bar characteristics include a number of discrete positions for the current-playing-position marker on the progress bar)  comprises: 
determining a candidate target duration based on the size of the screen and the total duration of the currently played video (Daliba, par. [0054], the length of the progress bar is based on the screen size, and the granularity may be based on the length of the progress bar); and 
adjusting the candidate target duration based on the progress updating mode to obtain the target duration (Li, par [0015]: adjusting the target duration based on user selected mode).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the progress bar of Daliba and Raikar further in view of the above teachings of Li to provide a fine adjustment mode enabling the user to find a specific position at which the segment is located such that practicability and feasibility of the solution are improved (Li, par. [0016]).


Regarding claim 8, the electronic device is rejected along the same rationale as the method of claim 4.

Regarding claim 12, the non-transitory computer-readable medium is rejected along the same rationale as the method of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484